Citation Nr: 0836148	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-12 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right hand.

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a neck 
disability, claimed as secondary to the service connected 
lumbosacral strain.

4.  Entitlement to service connection for bilateral knee 
disability on a direct basis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from June 1943 to March 1946, 
from July 1948 to August 1952, and from February 1965 to May 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In January 2007 the Board remanded the case for further 
evidentiary development.

The issue of entitlement to service connection for bilateral 
knee disability on a direct basis is being remanded and is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was aggravated by the service connected back 
disability.

2.  Service connection for a neck disability was denied by 
the RO in a decision of June 1995.  The veteran was informed 
of the decision and he did not appeal.

3.  The evidence submitted with regards to the neck 
disability since the RO's June 1995 decision is cumulative.

4.  Arthritis of the right hand was not manifested during 
service or within one year of separation and is not 
attributable to active service


CONCLUSIONS OF LAW

1.  Hypertension is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310 
(2007).

2.  The June 1995 rating decision denying service connection 
for a neck disability is final.  38 U.S.C.A. § 7105(c)(West 
2002).

3.  Evidence received since the June 1995 rating decision is 
not new and material and the claim for service connection for 
a neck disability is not reopened.  38 U.S.C.A. §§ 
38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

4.  Arthritis of the right hand was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide. 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

In regards to the claim for service connection for 
hypertension the Board finds that the veteran's claim is 
being granted, therefore, any deficiencies with the notice 
requirements is harmless.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the veteran's request to reopen his claim for service 
connection for a neck disability and service connection for 
arthritis of the right hand.  In a VCAA letters of October 
2003 and February 2007 the appellant was provided adequate 
notice as to the evidence needed to substantiate his claims.  
He was informed of the evidence necessary to establish 
entitlement, what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
his behalf; it also in essence told him to provide relevant 
information which would include that in his possession.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

In this case, while the notice as to new and material 
evidence did not predate the rating decision, the same was 
provided as a result of a Board remand, he was provided with 
an opportunity to submit additional evidence, and his claim 
was readjudicated after the notice.  Therefore the Board 
finds that  he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.  

In regards to the claim for service connection for arthritis, 
the Board notes that notice as to the effective date and 
disability rating was not provided until July 2008 
respectively, after the RO's decision.  However, the Board 
notes that the appellant was provided notice and allowed the 
opportunity to submit additional evidence.  Although the 
veteran did not receive adequate notice in a timely manner 
the record reflects that he was provided with a meaningful 
opportunity such that the essential fairness of the 
adjudication now on appeal.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes providing an examination when 
necessary.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
In this case, no new evidence has been submitted regarding 
the veteran's claim for service connection for a neck 
disability.  Therefore, a medical examination is not 
required.  See 38 C.F.R. § 3.159 (c)(4)(iii).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal service medical records, VA 
outpatient treatment records and private medical records have 
been obtained.  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

An enlistment physical examination of February 1957 noted the 
veteran's neck, musculoskeletal system and upper extremities 
as normal.  

Service medical treatment records of February 1965 note the 
veteran was treated for right wrist pain when he bowls.  He 
was told to wear an ace bandage when bowling.  He also 
complained of pain on the left elbow but there was no 
apparent reason for it.

Service medical treatment records of May 1969 note a long 
history of gout.  

Service medical treatment records show that in September 1969 
the veteran was seen for pain in both hand which had been 
happening on and off for a period of a year.  Possible gouty 
arthritis was noted.  X-rays of the hands were within normal 
limits.  Other records that same month note that the veteran 
has known gout and gouty arthritis.  

A physical of October 1969 done on occasion of the veteran's 
retirement noted the veteran's upper extremities, 
musculoskeletal system and neck as normal.  Arthritis of the 
right hand was noted.  In the accompanying Report of Medical 
History, the veteran noted experiencing swollen or painful 
joints and reported arthritis of the right hand.  

A VA examination report of August 1970 shows the veteran's 
cardiovascular system and neck as normal.  The veteran 
complained of vague pain in the right hand.  Physical 
examination revealed full range of motion on the right hand.  
An x-ray of the right hand showed evidence of an old healed 
fracture in the distal cancellous tufts of the third finger.  
No other abnormalities were noted.  

Private medical treatment records of November 1991 show x-
rays findings of degenerative changes at C3-C7.  The veteran 
complained of ongoing neck pain for years.  

A VA examination report of October 1992 notes the veteran 
reported falling while in service and hurting his back.  He 
stated his neck has hurt since then.  He was diagnosed with 
chronic neck pain with some limitation of motion of rotation 
and lateral bending.  

VA outpatient treatment records of September 1998 note the 
veteran was treated for a cervical spasm.  He complained of 
continued posterior cervical pain.  He was treated with ice 
massage.

X-rays of the right knee of July 2001 show mild degenerative 
changes of the medial compartment and loose joint body within 
the posteromedial aspect of the joint.  A diagnosis of 
degenerative joint disease of the right knee was noted.  Knee 
x-rays of May 2003 show moderate osteoarthritis of the medial 
compartment of both knees.  

VA outpatient treatment records of February 2002 note blood 
pressure of 148/68.  In May 2002 the veteran had increased 
back pain for 5 days and blood pressure reading of 137/58.  

An examination report of July 2003 noted that the veteran 
stated he was diagnosed with hypertension in 2000 or 2001.  
He denied heart disease.  Physical examination revealed blood 
pressure of 120/64.  Cardiac rate was essentially normal with 
a somewhat irregular rhythm compatible with a past history of 
atrial fibrillation.  Orthostatic blood pressure readings 
were 117/61 standing, 111/52 sitting, 139/72 supine.  He was 
diagnosed with hypertension by history, in satisfactory 
control.  The examiner noted he did not have the claim file 
for review at the time of the examination.  

VA outpatient treatment records show that in August 2003 the 
veteran was assessed with bilateral knee osteoarthritis right 
greater than left.  

A VA examination report of August 2003 shows a diagnosis of 
bilateral degeneration of the knees typical for a 78 year old 
male with some laxity and suspect medical compartment, 
possibly biocompartmental loss of meniscus as well as 
surrounding pain.  The examiner opined that it was at least 
as likely as not that the disability was related to injuries 
claimed while on active duty.  The examiner further noted 
that the natural process of aging is different with every 
human being.  He noted that the veteran was claiming that his 
injury to the back in service is responsible for this natural 
process while physical examination reveals many of his joints 
bilaterally aging and degenerating in an equal manner, not 
related to a specific injury.  

A VA examination report of November 2003 notes that the 
veteran reported he experienced a hyperextension fall to the 
right hand in 1960.  He stated that at the time he was in a 
location in the military where access to treatment was not 
accessible, therefore there are no records of the fall.  
Physical examination revealed some fusiform swelling at the 
middle phalangeal joints on the third and fourth digits as 
well as the first metacarpophalangeal joint.  He was 
diagnosed with degenerative rheumatoid arthritis.  The 
examiner opined that it was not at least as likely as not 
related to injuries claimed while on active duty.  The 
examiner further stated that the veteran manifested 
generalized polyarthralgia and arthritis which is not 
specifically overtly prevalent in the right hand as opposed 
to the left hand, shoulders, knees, etc.  With this it would 
be logical that this patient suffers from arthritis, and it 
is impossible to associate the right hand problems 
specifically to injuries claimed while on active duty as 
there is no record of this claimed injuries in military 
records.  

A VA examination report of March 2008 notes that the examiner 
carefully reviewed the claims file, treatment records, as 
well as the VA examination of November 2003.  It was noted 
the veteran reported a hyperextension fall to the right hand 
in 1960 and that he could not get treatment for it as he was 
in an inaccessible location in the military at the time.  
Examination revealed some fusiform swelling of the middle 
phalangeal joints on the third and fourth digits as well as 
the first metacarpophalangeal and carpometacapal joints.  He 
was diagnosed with degenerative osteoarthritis type 
arthropathies of the right hand (and systemic general 
multiple joints).  He opined it was less likely as not 
related to injuries claimed while on active duty.  The 
examiner further opined that the veteran manifested 
generalized polyarthralgia and arthrosis which is not 
specifically overtly prevalent in the right hand as opposed 
to the left hand, shoulders, knees, etc.  Dominate joint MCPJ 
is historically the most common hand joint to manifest 
osteoarthritis degenerative joint disease, especially in 
aging individuals.  With this, it would be logical that the 
veteran suffers form systemic general arthralgia and the 
right hand is just part of this generalized disease.  In 
addition, the right hand injury, claimed while on active 
duty, is absent from military records.  X-rays showed some 
degenerative changes predominantly involving the thumb.  

A VA examination report of March 2008 with regards to the 
veteran's hypertension noted that the veteran started taking 
medications for hypertension around 2000.  It was noted the 
veteran had many elevated pressures throughout the 1990's 
when he would have been seen with pain problems.  In visits 
where he did not report high level of pains, his blood 
pressure was more controlled.  Repeat blood pressure readings 
were 144/70 to right arm; 165/73 to left arm and 159/61 to 
right arm.  On resting for 10 minutes blood pressure was 
187/77.  On laying down for ten minutes blood pressure was 
155/73.  The veteran as assessed with hypertension.  The 
examiner opined that it is less likely than not that the 
veteran's hypertension developed in the service.  It is less 
likely than not that the veteran's hypertension was caused by 
his back pain, gout, hearing problems, enteritis, inguinal 
hernia, scars or tinnitus as none of these illnesses are 
associated with any pathophysiology that is likely to cause 
hypertension directly.  The veteran's hypertension is likely 
to have been aggravated by his various chronic pains related 
to his back pain, or gout.  Pain, acute or chronic, causes an 
activation of the sympathetic nervous system which increases 
blood pressure as one of its intended effects.  Chronic pain 
causes changes in the body whereby the hypothalamus, 
autonomic nervous system, and endocrine system release 
adrenaline, cortisol and other chemicals into the blood 
stream chronically.  This system was intended to be a short 
term response to a life threatening event, and when 
chronically activated, these chemicals and systems cause 
permanent physiologic changes.  One of these changes is 
hypertension.  

New and Material - neck disability

The veteran seeks to reopen claims for service connection for 
a neck disability.  This disability was previously denied in 
a June 1995 rating decision.  The RO denied service 
connection as there was no evidence showing arthritis of the 
cervical spine in-service or within a year of separation from 
service, and it was not related to the service connected back 
strain.  The RO notified the veteran of this decision in June 
1995 and the veteran did not appeal.  Consequently, that 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.

The RO's June 1995 decision is final based upon the evidence 
then of record.  A prior final decision will be reopened if 
new and material evidence is submitted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  If the Board determines that the 
evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  
Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the veteran 
filed his claim seeking to reopen in February 2003, the Board 
will apply the revised provisions.

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of the June 1995 decision, the record included 
service medical records and private medical treatment records 
showing degenerative changes in the cervical spine and 
treatment for ongoing neck pain.  

Submitted since the RO's June 1995 rating decision are 
additional outpatient treatment records documenting treatment 
for neck pain.  

The Board has made a careful review of the evidence of 
record.  In the present claim, the submitted VA outpatient 
treatment records are not new and material as they do not 
relate to an unestablished fact necessary to substantiate the 
claim.  No evidence has been introduced that a cervical spine 
disability is related to service.  While there is additional 
evidence of treatment for neck pain, this is a fact that was 
already established at the time of the prior denial.  The 
evidence introduced since the June 1995 rating decision does 
not show a cervical spine disability in service, within a 
year form service, or as a result of a service connected 
disability.  Thus, as the additional evidence is cumulative 
of the evidence of record at the time of the June 1995 rating 
decision and does not raise a reasonable possibility of 
substantiating the claim, the request to reopen the claim of 
service connection for bilateral hearing loss disability is 
denied.  38 C.F.R. § 3.156(a). 

Stated differently, at the time of the prior denial there was 
no accepted evidence of in-service neck disability and no 
competent evidence of a nexus to service or to a service 
connected disability.  There had been post-service evidence 
of degenerative changes of the cervical spine.  Since then, 
he has submitted evidence of neck pain, but such fact had 
previously been established and is thus cumulative.  The 
evidence added to the file is not new and material and the 
claim is not reopened.

Service Connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  Service connection for arthritis may be 
granted if it manifests to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997). In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Right Hand

The veteran is claiming service connection for arthritis of 
right hand.  He alleges that he first experienced gouty 
arthritis while in service and that, after service, he was 
diagnosed with osteoarthritis.  Furthermore, he alleges that 
he fell during service and sustained a hyperextension fall to 
the right hand which caused his osteoarthritis.  Upon careful 
review of the evidence of record, the Board finds that the 
preponderance of the evidence is against granting service 
connection for arthritis of the right hand.  The Board notes 
that the veteran has osteoarthritis.  However, there is no 
competent evidence of a nexus between the diagnosed 
osteoarthritis of the right hand and a disease or injury 
during service.

At the outset, the Board notes that the veteran is service 
connected for gout.  Therefore, the following analysis will 
address the veteran's diagnosis of osteoarthritis.

The evidence of record shows that osteoarthritis of the right 
hand was first manifested more than a year after service.  
The first diagnosis of record of arthritis of the right hand 
is found in the VA examination report of November 2003, over 
33 years after active service.  While the veteran has 
asserted that his arthritis is due to a fall in service, 
there is no competent evidence relating the current 
disability to an injury in service.  In fact, there are two 
VA medical opinions of record which state that the veteran's 
current arthritis of the right hand is not related to an 
injury in service.  In May 2003, the examiner opined that 
degenerative rheumatoid arthritis of the right hand, and 
general multiple joints, is not at least as likely as not 
related to injuries claimed while in service.  In March 2008, 
the examiner opined it was less likely as not that the 
veteran's arthritis of the right hand is related to injuries 
claimed while on active duty.  The examiner further opined 
that the veteran manifested generalized polyarthralgia and 
arthrosis which is not specifically overtly prevalent in the 
right hand as opposed to the left hand, shoulders, knees, 
etc.  Dominate joint MCPJ is historically the most common 
hand joint to manifest osteoarthritis degenerative joint 
disease, especially in aging individuals.  With this, it 
would be logical that the veteran suffers form systemic 
general arthralgia and the right hand is just part of this 
generalized disease.  These opinions stand uncontradicted by 
any other evidence of record.  They were provided after an 
examination of the veteran and a review of the claim file.  
They are competent and reliable.  While the veteran is 
competent to state that he fell during service and injured 
his hand, he is not competent to state the etiology of his 
current arthritis, nor is he competent to relate it to 
service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Layno v. Borwn, 6 Vet App. 465 (1994).  

During service, the veteran was seen for numerous joint 
complaints.  It was determined that the veteran had gout and 
gouty arthritis.  Medication was provided.  In fact, service 
connection for gout was established.  Recently, a VA examiner 
determined that the veteran had a generalized or systemic 
process.  More specifically, there was a generalized 
polyarthralgia and arthrosis.  However, the examiner did not 
attribute the findings to gout or gouty arthritis.  Rather, 
it was determined that the veteran had degenerative 
osteoarthritis.  This opinion was also consistent with the X-
ray interpretation that no inflammatory arthritis was 
suspected.  Based upon these medical conclusions, the Board 
concludes that the current findings are unrelated to the in-
service manifestations, to include the notations of gout and 
gouty arthritis.

Furthermore, the Board notes that while service medical 
records note that a possible diagnosis of arthritis of the 
hands and gouty arthritis, x-rays of the hands done 
contemporaneous to the possible diagnosis were negative for 
arthritis.  Furthermore, while the retirement physical noted 
arthritis of the right hand, accompanying x-ray reports of 
the right hand noted the hands to be normal and showed no 
findings of arthritis.  Finally, while the VA examination 
report of August 1970 shows that x-ray findings of an old 
healed fracture in the distal cancellous tuft of the third 
finger, no other abnormalities were noted.  Therefore, the 
evidence does not support a finding of arthritis in service 
or within a year from service.

The Board is fully aware of the provisions of 38 C.F.R. 
§ 3.303(b) and that arthritis is a chronic disease.  
38 U.S.C.A. § 1101.  In fact, service connection for gout has 
been granted.  However, the arthritis in the right hand has 
not been attributed to gout or gouty arthritis.  More 
specifically, it was determined that an inflammatory 
arthritis was not suspected.  Therefore, this is not a 
subsequent manifestation of an in-service disease process.  
38 C.F.R. § 3.303.  The arthritis of the right hand is 
osteoarthritis and is clearly attributable to an intercurrent 
cause.  Furthermore, other than gout (which is service 
connected) in light of the normal in-service x-ray findings, 
the in-service report of arthritis may be legitimately 
questioned.  We find that chronicity was not established 
during service and that there is an absence of continuity.

The most probative evidence establishes that the veteran did 
not have degenerative arthritis at separation from service.  
Furthermore, there is no reliable evidence of arthritis of 
the right hand within one year of separation from service and 
the remote onset of the degenerative arthritis is unrelated 
to service.  Accordingly, service connection is denied.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 
2002). See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
See also 38 C.F.R. § 3.102 (2002).

Hypertension 

At the outset the Board notes that it is not argued, and the 
evidence does not show, that hypertension was manifested in 
service or within the first post-service year.  

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.   Thus, in this case, in order to warrant 
service connection for hypertension on a secondary basis, the 
evidence must show that it was caused or aggravated by a 
service-connected disease or injury.  

The Board notes that 38 C.F.R. § 3.310 was amended on 
September 7, 2006.  The amendment is to be applied 
prospectively, it is not for application in the present 
claim.  

After a careful review of the evidence of record, the Board 
finds that service connection for hypertension is warranted.  
The veteran asserts that his hypertension was caused by his 
service connected back disability.

The Board notes that the evidence of record establishes that 
the veteran's hypertension was aggravated by his service 
connected disability.   The Board notes that not only is the 
veteran service connected for a back disability, but he is 
also service connected for gout.  While not every medical 
opinion of record concludes that the veteran's hypertension 
was caused by his service connected back disability, the 
medical opinion of March 2008 did state that it was likely to 
have been aggravated by the veteran's chronic pains.  VA 
outpatient treatment records also show that the veteran's 
hypertension was elevated at times when he was experiencing 
chronic pain including pain associated with his service 
connected back disability.  The medical opinion of March 2008 
stated that "pain, acute or chronic, causes an activation of 
the sympathetic nervous system which increases blood pressure 
as one of its intended effects.  Chronic pain causes changes 
in the body whereby the hypothalamus, autonomic nervous 
system, and endocrine system release adrenaline, cortisol and 
other chemicals into the blood stream chronically.  This 
system was intended to be a short term response to a life 
threatening event, and when chronically activated, these 
chemicals and systems cause permanent physiologic changes.  
One of this changes is hypertension;" and concluded that 
"the veteran's hypertension is likely to have been 
aggravated by his various chronic pains related to his back 
pain."  This opinion was provided after a review of the 
claims file and an examination of the veteran.  It is 
competent and stands uncontradicted by any other opinion of 
record.  

Accordingly, service connection for hypertension as secondary 
to the service connected black disability is granted.


ORDER

Service connection for hypertension is granted.

The request to reopen the claim for service connection for a 
neck disability, claimed as secondary to the service 
connected lumbosacral strain is denied.

Service connection for arthritis of the right hand is denied.


REMAND

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  In this case 
the AOJ had scheduled the veteran for a VA examination as it 
was deemed necessary to decide the veteran's claim.  

With respect to the issue of service connection for a 
bilateral knee disability on a direct basis, the Board notes 
that the veteran was in a motor vehicle accident in March 
1965 and suffered a laceration to his left knee.  In May 1965 
the veteran reported that his knee bothered him when he stood 
for prolonged periods.  The Board additionally observes that 
internal derangement of the right knee is noted in a March 
1946 service medical record.  The veteran is currently 
diagnosed with osteoarthritis of the knees.  He should be 
afforded an examination to determine whether the currently 
bilateral knee disability is related to any incident of his 
service.


Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a VA examination 
to determine the likely etiology of his 
claimed bilateral knee disability.  The 
examiner should specifically comment as 
to whether it is as likely as not (i.e., 
to at least a 50-50 degree of 
probability) that any bilateral knee 
disability found, is related to service 
or was aggravated by service, or whether 
such an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).  The examiner should 
specifically consider the injuries 
incurred as a result of a motor vehicle 
accident in service, the in-service 
complaints of problems with his left knee 
and the internal derangement of the right 
knee noted in service.  The claims folder 
should be made available to the examiner.  
It is requested that reasoning be 
afforded in support of any opinion 
provided.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


